DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. 
Applicant asserts that the present application is a continuation of PCT/US2019/050467, which claims priority to US provisional application SN 62/729,276, filed on September 9, 2018, less than one year before the publication of Wallace. Applicant submitted the declaration of attribution of Michael P. Wallace and E. Skott Greenhalgh under 37 C.F.R. §1.130(a), which establishes that, to the extent Wallace discloses or suggests any of the subject matter recited by claims 1-18. Applicant asserts that Wallace is not prior art to the present application claims 1-19 under 35 U.S.C. §102(a)(1) or under 35 U.S.C. §103.
The Office does not recognize that the instant application 16/594,259 claims priority to US provisional application SN 62/729,276, filed on September 10, 2018. The filing receipt dated October 24, 2019 discloses that the ‘259 application claims priority to only the PCT/US2019/050467 filed on September 10, 2019, due to an error in the submitted ADS. Therefore, Wallace (US 20170303948) is prior art to the present claims 1-19 under 35 U.S.C. §102(a)(1) since the ‘948 reference has a prior public availability date of October 26, 2017, more than 1 year earlier than the earliest effective filing date of the instant application (September 10, 2019). In order to be granted priority to the provisional application, a new ADS must be submitted stating that the instant application 16/594,259 claims priority to US provisional application SN 62/729,276 and a petition for a delayed priority claim must be filed.
Furthermore, the submitted declarations of attribution of Michael P. Wallace and E. Skott Greenhalgh under 37 C.F.R. §1.130(a) are not sufficient enough to overcome the current 35 U.S.C. §102(a)(1) rejection under Wallace (US 20170303948), even if the priority claim to US provisional SN  MPEP 2153.01(a) states “If, however, the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1).”. Therefore, the 102(b)(1)(A) Exception does not apply because there is no evidence explaining Robert Garabedian’s involvement in the ‘948 prior art reference. In order to overcome the current rejection under 35 U.S.C. 102(a)(1), Applicant must explain Robert Garabedian’s involvement in the declaration not just Michael P. Wallace and E. Skott Greenhalgh. Currently, the Declaration of Attribution of Michael P. Wallace and E. Skott Greenhalgh under 37 C.F.R. §1.130(a) does not specify Robert Garabedian’s involvement in the prior art reference and how it is not applicable to the current application. Therefore, Wallace (US 20170303948) is prior art to the present application claims 1-19 under 35 U.S.C. 102(a)(1). As such, the examiner respectfully maintains all claim rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 11, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallace et al. (US 20170303948).
Regarding claim 1, Wallace discloses a method of removing a clot from a blood vessel (see abstract), the method comprising:
advancing an inverting tube apparatus through the blood vessel (160) until a distal end portion of the inverting tube apparatus is located proximate to the clot (155) (see Figs. 1G-1H) (para. 0013),
[Note: the embodiment of Fig. 44A-C is considered to anticipate the claims; however, Figs. 1A-H is referenced for like features that are not shown in Fig. 44A-C.]
wherein the inverting tube apparatus comprises an inversion support catheter (101) having an elongate and flexible catheter body (para. 0013), an internal catheter lumen (where puller (146) resides within (see Fig. 1G and 44A) , and an expandable funnel (distal end of catheter  (4401)) disposed at a distal end of the catheter body (see Fig. 44C) (para. 0220-0221), wherein a distal end of the funnel (4401) defines an opening in communication with an interior of the funnel (4401) and the catheter lumen, respectively (see Figs. 44A-C), the inverting tube apparatus further comprising a flexible tube (tractor (4405)) inverted over the distal end of the expandable funnel (4401) (Figs. 44A-44C) (para. 0220 -0221) and having a first region at least partially disposed within the interior of the funnel (see 
expanding the funnel from a collapsed delivery configuration (Fig. 44A) into an expanded configuration (see Fig. 44C) within the blood vessel proximate to the clot (4413) (para. 0220-0221); and
pulling the first region of the flexible tube (as shown in annotated Fig. 44A) proximally to thereby roll the second region of the flexible tube (see annotated Fig. 44A) over the distal end of the funnel (4401) so that the flexible tube (4405) captures the clot (4413) and pulls the clot (4413) proximally into the respective funnel interior and catheter lumen (see Fig. 44B and 44C) (para. 0220-0221). 

    PNG
    media_image1.png
    288
    529
    media_image1.png
    Greyscale

Annotated Fig. 44a of Wallace
Regarding claim 4, Wallace discloses wherein the funnel assumes a jammed configuration [the term “jammed” is interpreted under broadest reasonable interpretation as “to become blocked, wedged, or stuck “, per Merriam-Webster dictionary [https://www.merriam-webster.com/dictionary/jam]] as a result of the first region of the flexible tube being pulled proximally and exerting an axial compressive force on the distal end of the funnel causing the funnel to transition into a fully expanded state, wherein the clot is “jammed” into the distal end of the funnel causing the 
Regarding claim 11, Wallace discloses wherein expanding the funnel comprises pulling the first region of the flexible tube proximally to expand the funnel (see Fig. 44C; para. 0220).
Regarding claim 17, Wallace discloses a method of removing a clot from a blood vessel (see abstract), the method comprising:
advancing an inverting tube apparatus through the blood vessel (160) until a distal end portion of the inverting tube apparatus is located proximate to the clot (155) (see Figs. 1G-1H) (para. 0013),
[Note: the embodiment of Fig. 44A-C is considered to anticipate the claims; however, Figs. 1A-H is referenced for like features that are not shown in Fig. 44A-C.]
wherein the inverting tube apparatus comprises an inversion support catheter (101) having an elongate and flexible catheter body (para. 0013), an internal catheter lumen (where puller (146) resides within (see Fig. 1G and 44A) , and an expandable funnel (distal end of catheter  (4401)) disposed at a distal end of the catheter body (see Fig. 44C) (para. 0220-0221), wherein a distal end of the funnel (4401) defines an opening in communication with an interior of the funnel (4401) and the catheter lumen, respectively (see Figs. 44A-C), the inverting tube apparatus further comprising a flexible tube (tractor (4405)) inverted over the distal end of the expandable funnel (4401) (Figs. 44A-44C) (para. 0220 -0221) and having a first region at least partially disposed within the interior of the funnel (see annotated Fig. 44A), and a second region at least partially extending over an exterior surface of the funnel (see annotated Fig. 44A);
expanding the funnel from a collapsed delivery configuration (Fig. 44A) into an expanded configuration (see Fig. 44C) within the blood vessel proximate to the clot (4413) (para. 0220-0221); and 
pulling the first region of the flexible tube (as shown in annotated Fig. 44A) proximally to thereby roll the second region of the flexible tube (see annotated Fig. 44A) over the distal end of the 
wherein the funnel assumes a jammed configuration [the term “jammed” is interpreted under broadest reasonable interpretation as “to become blocked, wedged, or stuck “, per Merriam-Webster dictionary [https://www.merriam-webster.com/dictionary/jam]] as a result of the first region of the flexible tube being pulled proximally and exerting an axial compressive force on the distal end of the funnel causing the funnel to transition into a fully expanded state, wherein the clot is “jammed” into the distal end of the funnel causing the funnel to stay in the fully expanded state while engaging the clot; therefore assuming the jammed configuration (see Fig. 44C; para. 0220).
Regarding claim 18, Wallace discloses wherein in the jammed configuration, the funnel has a greater column strength than when the funnel is not in the jammed configuration [para. 0221 discloses that the funnel is elastic in the radial direction, but maintains a stiffness along the axis of the elongate inversion tube (i.e. a greater column strength) in compressive load (which is in the jammed configuration, when the flexible tube inverts over a distal end of the expandable funnel, by pulling the flexible tube proximally into the inversion support catheter and the funnel becomes fully extended to engage the clot)].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. (US 20170303948) [hereinafter Wallace] in view of Adams et al. (US 20070213765) [hereinafter Adams].
Regarding claim 2, Wallace discloses all of the limitations disclosed above in claim 1, including captures the clot (4413) and pulls the clot (4413) proximally into the respective funnel interior and catheter lumen (see Fig. 44B and 44C) (para. 0220-0221). Wallace further discloses that the funnel 
Adams teaches an intravascular thrombectomy device in the same field of endeavor comprising an expandable funnel [interpreted as the distal end of guide seal (50a) (see Fig. 5A; para. 0071)] having fluid egress openings [interpreted as openings/flow windows (56a))] in a proximal potion of the funnel (see annotated Fig. 5A) to allow fluid to pass therethrough (para. 0071). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wallace to have the plurality of pores around the proximal portion of the funnel as taught by Adams, for the purpose of allowing fluid to pass through the funnel (para. 0071) when the clot is compressed.
Regarding claim 10, Wallace discloses all of the limitations set forth above in claim 1, including wherein the inverting tube apparatus comprises an inversion support catheter (101) having an elongate and flexible catheter body (para. 0060 and 0013), an internal catheter lumen (where puller (146) resides within (see Fig. 1G and 44A) , and an expandable funnel (distal end of catheter  (4401)) disposed at a distal end of the catheter body (see Fig. 44C) (para. 0220-0221). However, Wallace fails to disclose wherein expanding the funnel comprises allowing the funnel to self-expand. 
Adams further teaches wherein the funnel [interpreted as the guide seal] can either be self-expandable (para. 0017) or have a controlled expansion (para. 0072 and 0073). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the funnel in the thrombectomy device in Wallace as a self-expanding funnel as taught by Adams since self-expanding and wire expandable funnels achieve the same result and function, and such a modification leads to the predictable result of allowing the funnel to self-expand against the wall of the blood vessel (para. 0072).
Regarding claim 12, Wallace discloses a method of removing a clot from a blood vessel (see abstract), the method comprising:
advancing an inverting tube apparatus through the blood vessel (160) until a distal end portion of the inverting tube apparatus is located proximate to the clot (155) (see Figs. 1G-1H) (para. 0013),
[Note: the embodiment of Fig. 44A-C is considered to anticipate the claims; however, Figs. 1A-H is referenced for like features that are not shown in Fig. 44A-C.]
wherein the inverting tube apparatus comprises an inversion support catheter (101) having an elongate and flexible catheter body (para. 0013), an internal catheter lumen (where puller (146) resides within (see Fig. 1G and 44A) , and an expandable funnel (distal end of catheter  (4401)) disposed at a distal end of the catheter body (see Fig. 44C) (para. 0220-0221), wherein a distal end of the funnel (4401) defines an opening in communication with an interior of the funnel (4401) and the catheter lumen, respectively (see Figs. 44A-C), the inverting tube apparatus further comprising a flexible tube (tractor (4405)) inverted over the distal end of the expandable funnel (4401) (Figs. 44A-44C) (para. 0220 -0221) and having a first region at least partially disposed within the interior of the funnel (see annotated Fig. 44A), and a second region at least partially extending over an exterior surface of the funnel (see annotated Fig. 44A);
expanding the funnel from a collapsed delivery configuration (Fig. 44A)  into an expanded configuration (see Fig. 44C) within the blood vessel proximate to the clot (4413) (para. 0220-0221); and
pulling the first region of the flexible tube (as shown in annotated Fig. 44A) proximally to thereby roll the second region of the flexible tube (see annotated Fig. 44A) over the distal end of the funnel (4401) so that the flexible tube (4405) captures the clot (4413) and pulls the clot (4413) proximally into the respective funnel interior and catheter lumen (see Fig. 44B and 44C) (para. 0220-0221). 

    PNG
    media_image1.png
    288
    529
    media_image1.png
    Greyscale

Annotated Fig. 44a of Wallace
However, Wallace fails to disclose the method step of allowing the funnel to self-expand. 
Adams teaches an intravascular thrombectomy device in the same field of endeavor comprising an expandable funnel [interpreted as the distal end of guide seal (50a) (see Fig. 5A; para. 0071)] wherein the expandable funnel (the guide seal) can either be self-expandable (para. 0017) or have a controlled expansion (para. 0072 and 0073). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the funnel in the thrombectomy device in Wallace as a self-expanding funnel as taught by Adams since self-expanding and wire expandable funnels achieve the same result and function, and such a modification leads to the predictable result of allowing the funnel to self-expand against the wall of the blood vessel (para. 0072).
Furthermore, Wallace fails to disclose compressing the clot and releasing fluid from the clot laterally out of fluid egress openings in a proximal portion of the funnel. 
Adams teaches an intravascular thrombectomy device in the same field of endeavor comprising an expandable funnel [interpreted as the distal end of guide seal (50a) (see Fig. 5A; para. 0071)] having 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wallace to have the plurality of pores around the proximal portion of the funnel as taught by Adams, for the purpose of allowing fluid to pass through the funnel (para. 0071) when the clot is compressed.
Regarding claim 13, Wallace discloses wherein the funnel wherein the funnel assumes a jammed configuration [the term “jammed” is interpreted under broadest reasonable interpretation as “to become blocked, wedged, or stuck “, per Merriam-Webster dictionary [https://www.merriam-webster.com/dictionary/jam]] as a result of the first region of the flexible tube being pulled proximally and exerting an axial compressive force on the distal end of the funnel causing the funnel to transition into a fully expanded state, wherein the clot is “jammed” into the distal end of the funnel causing the funnel to stay in the fully expanded state while engaging the clot; therefore assuming the jammed configuration (see Fig. 44C; para. 0220).
Regarding claim 14, Wallace discloses all the limitations set forth above in claim 12, including the method step of expanding the funnel from the collapsed delivery configuration (Fig. 44A) into the expanded configuration (see Fig. 44C) within the blood vessel proximate to the clot (4413) (para. 0220) However, Wallace is silent about wherein in the expanded configuration, the expandable funnel has an outer diameter that is greater than at least 1/3 of a width of the clot. In Fig. 44C, the funnel appears to have an outer diameter greater than a width of a clot, which would allow the clot to be sufficiently captured by the funnel (para. 0220). It would have been an obvious matter of design choice for the outer diameter of the expandable funnel to be larger than the width of the clot in order to ensure the clot is sufficiently captured in the funnel. Since applicant has not disclosed that having an outer diameter that is greater than at least 1/3 of a width of the clot solves any stated problem or is for any 
Regarding claim 15, Wallace discloses all the limitations set forth above in claim 12, including the method step of expanding the funnel from the collapsed delivery configuration (Fig. 44A) into the expanded configuration (see Fig. 44C) within the blood vessel proximate to the clot (4413) (para. 0220) However, Wallace is silent about wherein in the expanded configuration, the expandable funnel has an outer diameter that is greater than at least 50% of a width of the clot. In Fig. 44C, the funnel appears to have an outer diameter greater than a width of a clot, which would allow the clot to be sufficiently captured by the funnel (para. 0220). It would have been an obvious matter of design choice for the outer diameter of the expandable funnel to be larger than the width of the clot in order to ensure the clot is sufficiently captured in the funnel. Since applicant has not disclosed that having an outer diameter that is greater than at least 50% of a width of the clot solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any outer diameter as long as it is greater than the width of the clot. Further, applicant places no criticality, indicating simply that expanding “may” include expanding the funnel to an outer diameter that greater than at least 50% the diameter of an outer diameter of the clot (specification para. 000029).
Regarding claim 16, Wallace discloses all the limitations set forth above in claim 12, including pulling the first region of the flexible tube (as shown in annotated Fig. 44A) proximally to thereby roll the second region of the flexible tube (see annotated FIg. 44A) over the distal end of the funnel (4401) so that the flexible tube (4405) captures the clot (4413) and pulls the clot (4413) proximally into the respective funnel interior and catheter lumen (see Fig. 44B and 44C) (para. 0220-0221). However, Wallace is silent on applying between 500 g and 3000 g of compressive force on the funnel during the 
Wallace does disclose in para. 0121 that the elongate inversion support has a column strength that is sufficient to prevent buckling when the flexible tube is pulled over the distal end opening of the elongate inversion support. Wallace further discloses that the elongate inversion support is configured so that it does not collapse (e.g., buckle) when 500 g or less of compressive force is applied (e.g., at least about 700 g, 600 g, 500 g, 400 g, 300 g, etc. of compressive force) for neurovascular applications and at least 1500 g of compressive force (e.g., at least about 2000 g, 1900 g, 1800 g, 1700 g, 1600 g, 1500 g, 1400 g, etc. of compressive force) for peripheral vascular applications. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the funnel [which is located at the distal end of the elongate inversion support] of Wallace to have the same compressive strength as the distal opening of the distal end of the elongate inversion support in the embodiment shown in Fig. 1A, for the purpose of providing the funnel with sufficient strength to prevent buckling when the flexible tube is inverted.
Claims 3, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. (US 20170303948) [hereinafter Wallace].
Regarding claim 3, Wallace discloses all the limitations set forth above in claim 1, including the method step of advancing an inverting tube apparatus  through the blood vessel (160) until a distal end portion of the inverting tube apparatus is located proximate to the clot (155) (see Figs. 1G-1H) (para. 0013). Wallace is silent about selecting a size of the inverting tube apparatus based on the size of the blood vessel. However, it would have been to one of ordinary skill in the art to select a device that is sized appropriately for the blood vessel in which it is going to be used in order to ensure the device is inserted into the vessel in a safe manner (e.g., if device is too large, it may damage tissue) and is able to carry out the intended function (e.g., if device is too small, may not be able to capture clot effectively) as 
Regarding claim 5, Wallace discloses all the limitations set forth above in claim 1, including the method step of expanding the funnel from the collapsed delivery configuration (Fig. 44A) into the expanded configuration (see Fig. 44C) within the blood vessel proximate to the clot (4413) (para. 0220) However, Wallace is silent about wherein in the expanded configuration, the expandable funnel has an outer diameter that is greater than at least 1/3 of a width of the clot. In Fig. 44C, the funnel appears to have an outer diameter greater than a width of a clot, which would allow the clot to be sufficiently captured by the funnel (para. 0220). It would have been an obvious matter of design choice for the outer diameter of the expandable funnel to be larger than the width of the clot in order to ensure the clot is sufficiently captured in the funnel. Since applicant has not disclosed that having an outer diameter that is greater than at least 1/3 of a width of the clot solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any outer diameter as long as it is greater than the width of the clot. Further, applicant places no criticality, indicating simply that expanding “may” include expanding the funnel to an outer diameter that greater than at least 1/3 the diameter of an outer diameter of the clot (specification para. 000029).
Regarding claim 6, Wallace discloses all the limitations set forth above in claim 1, including the method step of expanding the funnel from the collapsed delivery configuration (Fig. 44A) into the expanded configuration (see Fig. 44C) within the blood vessel proximate to the clot (4413) (para. 0220) However, Wallace is silent about wherein in the expanded configuration, the expandable funnel has an outer diameter that is greater than at least 50% of a width of the clot. In Fig. 44C, the funnel appears to have an outer diameter greater than a width of a clot, which would allow the clot to be sufficiently captured by the funnel (para. 0220). It would have been an obvious matter of design choice for the outer diameter of the expandable funnel to be larger than the width of the clot in order to ensure the 
Regarding claim 7, Wallace discloses all the limitations set forth above in claim 11, including pulling the first region of the flexible tube (as shown in annotated Fig. 44A) proximally to thereby roll the second region of the flexible tube (see annotated Fig 44A) over the distal end of the funnel (4401) so that the flexible tube (4405) captures the clot (4413) and pulls the clot (4413) proximally into the respective funnel interior and catheter lumen (see Fig. 44B and 44C) (para. 0220-0221). However, Wallace is silent on applying between 500 g and 3000 g of compressive force on the funnel during the method step of pulling the first region of the flexible tube proximally to roll the second region of the flexible tube over the distal end of the funnel. 
Wallace does disclose in para. 0121 that the elongate inversion support has a column strength that is sufficient to prevent buckling when the flexible tube is pulled over the distal end opening of the elongate inversion support. Wallace further discloses that the elongate inversion support is configured so that it does not collapse (e.g., buckle) when 500 g or less of compressive force is applied (e.g., at least about 700 g, 600 g, 500 g, 400 g, 300 g, etc. of compressive force) for neurovascular applications and at least 1500 g of compressive force (e.g., at least about 2000 g, 1900 g, 1800 g, 1700 g, 1600 g, 1500 g, 1400 g, etc. of compressive force) for peripheral vascular applications. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the funnel [which is located at the distal end of the elongate inversion support] of Wallace to have the same compressive strength as the distal opening of the distal end of the 
Regarding claim 8, Wallace discloses all of the limitations set forth above in claim 1, including the method step of expanding the funnel from a collapsed delivery configuration (Fig. 44A) into an expanded configuration (see Fig. 44C) within the blood vessel proximate to the clot (4413) (para. 0220-0221). However, Wallace fails to disclose wherein expanding the funnel comprises extending the expandable funnel distally out of an intermediate catheter.
Wallace discloses in the embodiment of Fig. 41A of a method step of introducing an intermediate catheter (4104) into the blood vessel 4109, adjacent to the thrombus, wherein “the apparatus 4100 extends distally through the intermediate catheter and extends our of the distal opening of the intermediate catheter to grab the clot (4111)” (para. 0208) for the purpose of applying a vacuum force via. the intermediate catheter to pull the clot (para. 0209).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the device in the embodiment of Fig. 44A-C in Wallace to include the intermediate catheter of the embodiment of Fig. 41A-B in Wallace in order to apply a vacuum source through the device to have an additional force to initially grasp/grab the thrombus (para. 0207).
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. (US 20170303948) [hereinafter Wallace] in view of Rahamimov (US 20070123798).
Regarding claim 9, Wallace discloses all of the limitations set forth above in claim 1, including a flexible tube (tractor (4405)) inverted over the distal end of the expandable funnel (4401) (Figs. 44A-44C) (para. 0220-0221). Modified Wallace fails to disclose removing the flexible tube from the catheter lumen and loading a new flexible tube onto the inversion support catheter. 
Rahamimov teaches an eversion tube/sleeve (sheath (30)) (para. 0071-0072) in the same field of endeavor comprising the method steps of "pulling said tube member in a proximal direction and 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the flexible tube of Wallace to be replaceable as taught by Rahamimov, for the purpose of minimizing or eliminating the risk of contamination (para. 0079).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. (US 20170303948) [hereinafter Wallace] in view of Fulton (US 20150351775).
Wallace discloses all the limitations set forth above in claim 17, including the inverting tube apparatus further comprising the flexible tube (tractor (4405)) inverted over the distal end of the expandable funnel (4401) (Figs. 44A-44C) (para. 0220-0221). Wallace further discloses that the flexible tube can be braided (para. 0123). However, Wallace fails to disclose wherein the flexible tube has a braid angle of greater than 90 degrees when the funnel is in the jammed configuration.
Fulton teaches an occlusion device or funnel catheter (100a) (see Fig. 4) comprising a catheter with an inner sleeve (196), outer sleeve (194) and a tubular mesh braid (200) wherein the proximal end of the tubular mesh braid is attached to the distal aspect of the outer sleeve (194) and the distal end of the tubular mesh braid (200) is attached to the distal aspect of the inner sleeve (196) wherein when expanded forms a funnel tip (para. 0063 and 0064). Fulton further discloses that a braid having a large braid angle, that approaches 90 degrees, can resist collapsing, can maintain a relatively large amount of radial force and resist elongation of the device (para. 0079). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify flexible tube in Wallace to include the braid angle of Fulton in order to resist collapsing, maintain a relatively large amount of radial force and resist elongation of the device (para. 0079).
Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/LAUREN DUBOSE/Examiner, Art Unit 3771   

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771